DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 9, the recitation “move up or down at the drawer unit” should be “move the drawer unit up or down”.
Claim 3 is objected to because of the following informalities: In lines 2-3, the recitation “scre w” should be “screw”. In line 3, the recitation “unit at” should be “unit”.
Claim 6 is objected to because of the following informalities: In line 3, the recitation “their rotational” should be “rotational”.
Claim 8 is objected to because of the following informalities: In line 3, the recitation “each first” should be “each said first”.
Claim 9 is objected to because of the following informalities: In line 2, the recitation “respective” should be deleted. In line 3, the recitation “cross” should be “crossed”. 
Claim 11 is objected to because of the following informalities: In line 1, the recitation “each screw” should be “each said screw”.
Claim 14 is objected to because of the following informalities: In line 1, the recitation “plurality of” should be “plurality of said”.
Claim 19 is objected to because of the following informalities: In line 9, the recitation “move up or down at the drawer unit” should be “move the drawer unit up or down”. In line 12, the recitation “each screw” should be “each said screw”. In line 14, the .
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowed if the claim objections made above are overcome via amendment.
The following is an examiner’s statement of reasons for allowance: The prior art includes refrigerators with a door, a drawer unit, rail, driving device, and elevation device similarly to what is claimed. Attention is drawn to US 2006/0021373 A1 (Oh), US 2014/0265797 A1 (Scheuring), and KR 2008-0101334 A (Kim). 
Oh’s invention includes a door, a drawer unit, rail, driving device, and elevation device similarly to what is claimed. The “driving device” in Oh includes a driving motor 44, lead screw 40, and lift arm 42.
Oh’s invention lacks a lever as claimed, and lacks the screw disposed inclined with respect to a vertical line as claimed. 
Scheuring’s invention includes a “driving device” and levers connected thereto, similarly to the claimed lever connected to the screw holder. Scheuring’s invention does not use a screw and screw holder. While it would be obvious to substitute Oh’s screw-based drive system for Scheuring’s drive system, such modification would not result in the claimed inclination of the screw with respect to a vertical line as claimed.
There is nothing in the prior art that makes obvious having the claimed inclination of the screw in combination with a screw holder and lever as set forth in claims 1 and 19.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637